Citation Nr: 0736903	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran retired from the active military in July 1970, 
with more than 20 years service.  He died in April 2001.  The 
appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 2001; the immediate cause of death was listed as cancer 
of the esophagogastric junction; no underlying causes of 
death were listed, nor were any contributing causes of death 
listed.

2.  At the time of his death, the veteran was service 
connected for a shell fragment wound of right Muscle Group I, 
evaluated as 40 percent disabling; a fracture of the right 
mandible, residuals of a shell fragment wound, evaluated as 
10 percent disabling; osteomyelitis of the right scapula, 
evaluated as noncompensable; and a scar of the neck, also 
evaluated as noncompensable. 

3.  Cancer of the esophagogastric junction, which is not a 
disorder entitled to presumptive service connection based on 
exposure to herbicides in Vietnam, is not shown to have been 
present in service, or for many years thereafter; and it has 
not been shown that the veteran's cancer was the result of 
exposure to herbicides.

4.  There is no evidence that any service-connected 
disability contributed substantially or materially to cause 
the veteran's death or to hasten his death.



CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant indicated in her notice of disagreement that 
the veteran had both esophageal carcinoma at the 
gastroesophageal junction and liver cancer.  She believes 
that these cancers were caused as a result of the veteran 
being exposed to herbicides during his time in the military.  

In support of her claim, the appellant submitted a letter 
from Dr. Prasthofer at the Comprehensive Cancer Institute.  
Dr. Prasthofer confirmed that the veteran had been diagnosed 
with esophageal carcinoma and hepatoma, and noted that the 
veteran had served in Vietnam and had been exposed to Agent 
Orange.  He acknowledged that the veteran had heavy alcohol 
and tobacco history, but noted that certain environmental 
agents could also play a role in increasing the risks of 
certain tumors.  As such, Dr. Prasthofer concluded that "it 
cannot be stated with certainty that the Agent Orange 
exposure may not have contributed to his cancer risk."

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

While the evidence indicates that the veteran served in the 
Republic of Vietnam, and is therefore presumed to have been 
exposed to Agent Orange, neither esophageal nor liver cancer 
is presumptively linked to herbicide exposure; and the 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).  Therefore, 
the service connection may not be granted on this presumptive 
basis.

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the evidence fails to show that service connection 
is warranted in this case on a direct basis, as there was no 
cancer treatment in the veteran's service medical records, he 
was not diagnosed with cancer for nearly thirty years 
following service, and no medical opinion of record has been 
advanced indicating that the veteran's cancer began during 
his time in service.

Additionally, while the veteran was service-connected for 
several other disabilities, there is simply no medical 
evidence of record supporting a relationship between any of 
these disabilities and the veteran's death.  There is no 
evidence that the veteran's shell fragment wound of Muscle 
Group I; fracture of the right mandible, residuals of a shell 
fragment wound; osteomyelitis of the right scapula; or scar 
of the neck contributed to the veteran's death or were so 
debilitating as to hasten the veteran's death.

Likewise, the evidence does not support the conclusion the 
veteran's cancer was related to any incident of his service, 
to include any exposure to herbicides during his military 
service.  As stated, cancer of the esophagogastric junction 
is not a condition for which the Secretary has determined a 
presumption of service connection is warranted based on 
herbicide exposure.

In this regard, the appellant submitted a study by the 
National Research Council entitled Health Risks from Dioxin 
and Related Compounds, and she highlighted a statement that 
the committee was in general agreement that the 
epidemiological evidence, although not "strong" was 
generally consistent with a positive association between 
occupational dioxin exposure and mortality from all cancers.  
However, the committee also noted that the magnitude of the 
effect was modest and the limited evidence for any specific 
tumor type being significantly associated was of some 
concern.

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert relating the 
committee's findings to the veteran's specific case.  As 
such, while the committee found that dioxin exposure may lead 
to certain cancers, there is nothing to suggest that the 
veteran's specific type of cancer.  Therefore, the Board 
concludes that this information is insufficient to establish 
the required medical nexus between the veteran's cancer and 
in-service herbicide exposure.

The appellant's claim was remanded for a medical opinion 
regarding the possible association between Agent Orange 
exposure and cancer of the esophagogastric junction which was 
suggested by Dr. Prasthofer.  A VA examiner reviewed the 
veteran's claims file in December 2006, noting that the 
veteran began smoking as a teenager and smoked extensively 
over 50 years until his death.  The examiner indicated that 
it was well-recognized in the medical literature that 
adenocarcinoma of the gastroesophageal junction is associated 
with tobacco use.  The examiner added that it was also likely 
that the veteran's course was negatively influenced by his 
hepatic cirrhosis and his esophageal varices.  The examiner 
reviewed Dr. Prasthofer's opinion, but concluded that after 
additional review of the medical literature, he was unable to 
find any medical literature associating Agent Orange exposure 
with a subsequent development of adenocarcinoma of the 
gastroesophageal junction.  Furthermore, the examiner 
indicated that there was abundant evidence that tobacco use, 
similar to the veteran's use, significantly increases the 
risk of developing adenocarcinoma of the gastroesophageal 
junction.  Therefore, the examiner concluded that it was less 
likely than not that Agent Orange exposure contributed to the 
veteran's development of adenocarcinoma of the 
gastroesophageal junction.

As set out above, the appellant has submitted two main pieces 
of medical evidence in support of her claim, but both Dr. 
Prasthofer's opinion and the aforementioned study are fairly 
generic and neither indicates that it is as likely as not 
that the veteran's cancer was caused by herbicide exposure.  
Meanwhile, a VA examiner, having reviewed the medical 
literature, found that there was a strong correlation between 
the veteran's type of cancer and tobacco use (which was well-
documented in the veteran's case).  Thus, while the Board 
sympathizes with the appellant at the loss of the veteran who 
provided great service to his country, the scientific 
evidence against the appellant's claim greatly outweighs the 
evidence in favor of it.  Therefore the criteria for service 
connection have not been met, and the appellant's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in November 2006, which informed the appellant of all 
four elements required by the Pelegrini II Court as stated 
above.  

While the letter did not specifically inform the appellant of 
the disabilities for which the veteran was service connected, 
the appellant clearly had actual knowledge of all of his 
combat injuries, as she was informed of them in, among other 
places, the Board decision which she previously appealed.  As 
such, failure to notify the appellant as to what disabilities 
the veteran was service connected for is harmless error.
 
The Board finds that any defect concerning the timing of the 
notice requirement was also harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the appellant was provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the appellant's claim was readjudicated following completion 
of the notice requirements.

Private treatment records and service medical records have 
been obtained.  A VA medical opinion of record was also 
provided.  Additionally, the appellant was offered the 
opportunity to testify at a hearing before the Board, but she 
declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.
ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


